798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon E. RODMAN, Plaintiff-Appellant,v.Norris McMACKIN, Bruce M. Brunswick, and James D. Rice,Defendants-Appellees.
No. 86-3034.
United States Court of Appeals, Sixth Circuit.
July 17, 1986.

Before LIVELY, Chief Judge, and WELLFORD and BOGGS, Circuit Judges.

ORDER

1
Plaintiff appeals from the district court's order granting defendants' motion for summary judgment and dismissing the civil rights action.  This appeal has been referred to a panel of the court pursuant to Rule 9 (a), Rules of the Sixth Circuit.  After examination of the record and plaintiff's briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34 (a), Federal Rules of Appellate Procedure.  Plaintiff has filed a motion for appointment of counsel.


2
Plaintiff alleges that his civil rights were violated when defendants at the state prison wh ere he was incarcerated required him to walk down the stairs of the facility during a fire drill rather than taking an elevator.  However, the claim does not rise to the level of a constitutional right since the actions on behalf of the-officials did not demonstrate deliberate indifference to a serious medical need.   Estelle v. Gamble, 429 U.S. 97 (1976), rehearing denied, 429 U.S. 1066 (1977).  The unanswered-. affidavit of the medical director of the facility, filed in support of the defendants' motion for summary judgment, established that the plaintiff was not medically disabled from walking up and down stairs.  Summary judgment was properly entered since there were no material issues of fact.


3
The motion for appointment of counsel is denied, and the judgment of the district court is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.